Citation Nr: 9905243	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-13 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for schizophrenia, 
chronic, undifferentiated type, currently rated as 70 percent 
disabling.

2.  Entitlement to an effective date earlier than April 4, 
1997, for a 70 percent disability evaluation for 
schizophrenia, chronic, undifferentiated type.

3.  Entitlement to an effective date earlier than April 4, 
1997, for a grant of a total disability evaluation on the 
basis of individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney



ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
August 1966.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from rating decisions dated in March 
1997 and January 1998 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  The March 1997 
rating continued a 50 percent disability evaluation for the 
veteran's service-connected schizophrenia, chronic, 
undifferentiated type.  The veteran perfected a timely appeal 
to that adverse determination.  The January 1998 decision 
granted the veteran's claim of entitlement to a total 
disability evaluation on the basis of individual 
unemployability due to service-connected disabilities, 
effective April 4, 1997.  Said rating decision also granted 
an increased rating of 70 percent for schizophrenia, 
effective April 4, 1997.  The RO found that April 4, 1997, 
was the proper effective date for both the increased rating 
and the total disability evaluation, based upon the date of 
the veteran's "reopened" claims for an increased evaluation 
for his service-connected schizophrenia and for a total 
disability evaluation.  The veteran filed a timely appeal to 
those determinations.


FINDINGS OF FACT

1.  The veteran's service-connected schizophrenia, chronic, 
undifferentiated type, is presently not productive of more 
than severe impairment of social and industrial adaptability, 
as indicated by a current GAF score of 40.  

2.  The veteran submitted a claim for an increased rating for 
schizophrenia in April 1995, then rated at 50 percent; in 
August 1995, the RO denied the veteran's claim for an 
increased rating and notified him of the denial by a letter 
dated August 25, 1995; the veteran did not complete an 
appeal, and the decision became final.

3.  The veteran submitted another claim for an increase in 
the rating for schizophrenia on August 29, 1996.

4.  There is no medical evidence of record which reflects an 
ascertainable increase in the veteran's service-connected 
schizophrenia for the 1-year period prior to August 29, 1996.

5.  The veteran's Global Assessment of Functioning (GAF) 
score was 60 following VA examination in December 1996; it 
was 55 following VA examination in February 1997.

6.  On February 3, 1997, the RO received from the veteran a 
claim for entitlement to a total disability evaluation on the 
basis of individual unemployability due to service-connected 
disabilities.

7.  On April 4, 1997, the veteran submitted a notice of 
disagreement to the RO's March 1997 denial of an increased 
rating for schizophrenia; he also requested a total 
disability evaluation.

8.  The RO treated the April 4, 1997, notice of disagreement 
as a request for "reopened" claims of entitlement to an 
increased rating for service-connected schizophrenia and for 
a total disability evaluation.

9.  Prior to April 4, 1997, the veteran's service-connected 
schizophrenia, chronic, undifferentiated type, was manifested 
by no more than considerable impairment of social and 
industrial adaptability.

10.  Prior to April 4, 1997, the veteran's service-connected 
schizophrenia was manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

11.  There is no medical evidence of record which reflects 
that the veteran was unemployable due solely to service-
connected disabilities prior to April 4, 1997.

12.  The veteran's GAF was 40 following VA examination in 
December 1997; in the examiner's opinion, the veteran was 
simply unable to work, and his current pathology interfered 
with his ability to hold gainful employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 70 percent for schizophrenia, chronic, undifferentiated 
type, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. § 4.132, Diagnostic Code 9204 (1996); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9204 
(1998).

2.  The requirements for an effective date earlier than April 
4, 1997, for the assignment of a 70 percent disability 
evaluation for schizophrenia, chronic, undifferentiated type, 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.400 (1998).

3.  The requirements for an effective date earlier than April 
4, 1997, for the assignment of a total disability evaluation 
on the basis of individual unemployability due to service-
connected disabilities, have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991 & Supp. 1998); 38 C.F.R. § 3.400 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

VA outpatient treatment reports from the Reno, Nevada, VA 
Medical Center (VAMC), dated from January 1994 to April 1995, 
received in April 1995, show treatment for obsessive-
compulsive disorder.

The veteran submitted a VA Form 21-4138, Statement in Support 
of Claim, dated March 29, 1995, and received April 6, 1995, 
wherein he requested an increased disability evaluation for 
his service-connected schizophrenia.  

The veteran was afforded a VA examination in July 1995.  
Subjectively, the veteran complained of feeling anxious and 
tense.  He felt depressed most of the time, had intermittent 
suicidal thoughts, and exhibited compulsive behaviors.  The 
veteran talked incessantly and felt restless, nervous, angry, 
and easily irritated.  He also felt frustrated, and needed to 
walk around.  The veteran wished to see "Dr. Kevorkian," 
because he felt that he would develop cancer or heart 
problems, and then die.  Objectively, the veteran was 
cooperative during his interview, showing relevant and 
coherent speech and no disjointed thinking.  He was anxious 
and restless throughout the interview, shaking his arms with 
pressured speech.  The examiner often had to interrupt the 
veteran, because he would elaborate on tangential matters.  
The veteran denied suicidal ideas, although he had a history 
of occasional suicidal ideas, the most recent being 3 weeks 
previously.  He denied hallucinations, was not delusional, 
and was able to give abstract meanings to proverbs.  The 
examiner estimated the veteran's intelligence to be average, 
and his insight and judgment to be good.  The Axis I 
diagnoses were panic disorder and obsessive-compulsive 
disorder.  A GAF score of 50 was assigned.

By rating decisions dated in July and August of 1995, the RO 
continued the 50 percent disability evaluation assigned the 
veteran's service-connected schizophrenia.  While the veteran 
submitted a notice of disagreement (NOD) to the July 1995 
rating decision, and a statement of the case (SOC) and 
supplemental statement of the case (SSOC) were both issued in 
August 1995 with respect to that denial, the veteran did not 
file a substantive appeal with respect to the issue of 
entitlement to an increased rating.  Nor did he file an NOD 
to the August 1995 rating decision.  Therefore, the 
aforementioned rating decisions are final, in the absence of 
clear and unmistakable error (CUE).  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.105(a) (1998).  
Therefore, the July 1995 and August 1995 decisions are not 
now subject to review by the Board.

The veteran submitted a VA Form 21-4138, dated and received 
August 29, 1996, wherein he again requested an increased 
evaluation for his service-connected schizophrenia.

A report of VA hospitalization in December 1996 reflects a 
GAF score of 65.  The veteran's history and the mental status 
examination findings were in detail and were complete.

In February 1997, the veteran presented for VA mental 
disorders examination.  He reported that he last worked for 
the United States Post Office from 1985 to 1993, was on 
medical leave of absence, and resigned in 1994 because he 
could not handle the job.  Subjectively, the veteran was 
nervous, excited, and glad to be back in Cleveland.  
Objective findings showed him to be alert, fairly neat in 
appearance, cooperative, talkative, and hyperactive, with 
pressured speech.  His mood was elated and his affect 
appropriate.  The veteran denied suicidal or homicidal 
ideations, delusions, or hallucinations.  He was oriented in 
three spheres, and his general fund of knowledge was fairly 
good.  The veteran could subtract serial 7's, and remembered 
some Presidents of the United States.  Intellectual 
functioning was termed average, and judgment and insight were 
said to be fair.  The examiner stated that the veteran was 
capable of managing his own benefit payments in his own best 
interest.  The Axis I diagnoses were schizoaffective 
disorder, manic type, and rule out bipolar disorder, manic 
type.  A current GAF of 55 was assigned.

The RO continued the 50 percent disability evaluation for the 
veteran's schizophrenia in a March 1997 rating decision.  
This rating decision was in response to the veteran's 
reopened claim filed August 29, 1996.

The veteran submitted a notice of disagreement to the March 
1997 rating decision, received April 4, 1997, wherein he 
requested entitlement to a total disability evaluation on the 
basis of individual unemployability due to service-connected 
disabilities.

In April 1997, the veteran submitted his VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability, upon which he indicated that he last worked 
in December 1993 as a mailhandler for the United States Post 
Office.  

Information had been received from the Social Security 
Administration in April 1995 that the veteran had been 
awarded social security disability benefits, and that he had 
become disabled under their rules in December 1993.  

In December 1997, the veteran presented for his most recent 
VA examination.  He appeared disheveled and unkempt, with 
increased psychomotor activity.  His speech was loud and 
pressured, his associations were very poorly organized, and 
there was no goal-directedness.  The veteran stated that God 
told him that he could not be lazy.  He wondered about the 
demons possessing him, and had some delusions.  The veteran 
stated that he liked "Dr. Kevorkian" and that he had talked 
with the doctors at VA about him, but that he was discouraged 
from pursuing a course with Kevorkian by his current 
medication as well as the doctors at VA.  His attention and 
concentration were termed poor, although he was well-
oriented.  The examiner stated that the veteran was simply 
unable to work.  The veteran was said to handle his finances 
fairly well, and denied a history of alcohol or drug abuse, 
as well as legal problems.  The only leisure time activity 
that he had which involved some attempt to socialize was 
going to a coffee shop, where he did not talk with anyone.  
The Axis I diagnosis was schizoaffective disorder.  The 
examining psychiatrist stated that in the past, the veteran 
had been diagnosed as schizophrenic, undifferentiated type.  
However, there was a strong history of long periods of 
depression and mania, which suggested the current diagnosis 
of schizoaffective disorder.  The psychiatrist added that the 
obsessive-compulsive features appeared to be part of the 
schizo spectrum.  He did not have a comorbid diagnosis to 
offer.  The current GAF was 40.  In the examiner's opinion, 
the veteran's current pathology interfered with his ability 
to hold gainful employment.

In May 1998, treatment records from the Cleveland, Ohio, VAMC 
were received.  These were dated from July 1995 to April 
1998.  These basically show continued treatment for 
obsessive-compulsive and bipolar disorders.  Following 
hospitalization in December 1996, the veteran was diagnosed 
with obsessive-compulsive disorder, rule out bipolar 
disorder, Type II.  His GAF was 65.

II.  Analysis

A.  Increased Rating

Basically, the veteran contends that the current 70 percent 
disability evaluation assigned his service-connected 
schizophrenia does not reflect the current severity of that 
disability.  The Board finds that the veteran's claim is 
plausible and capable of substantiation and is therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  A mere 
allegation that a service-connected disability has increased 
in severity is sufficient to establish an increased rating 
claim as well grounded.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 
631-32 (1992).   Moreover, the Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist in developing the facts 
pertinent to his claim.  See 38 U.S.C.A. § 5107(b); Littke v. 
Derwinski, 1 Vet. App. 90, 91 (1990).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

The veteran's service-connected schizophrenia, chronic, 
undifferentiated type, is currently evaluated as 70 percent 
disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9204.  By regulatory amendment effective November 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating mental disorders, including schizophrenia, as set 
forth in 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52,695-
52,702 (1996).  In a statement of the case dated in May 1997, 
the RO provided the veteran with both the newly-revised set 
and prior sets of criteria.  Where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 9204 
(schizophrenia, undifferentiated type) (1996), in effect 
through November 6, 1996, a 70 percent disability evaluation 
was warranted for lesser symptomatology such as to produce 
severe impairment of social and industrial adaptability.  A 
100 percent disability evaluation was warranted for active 
psychotic manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability.  

After reviewing the evidence of record, the Board concludes 
that the veteran's service-connected schizophrenia, chronic, 
undifferentiated type, is most appropriately rated as 70 
percent disabling pursuant to the criteria in effect through 
November 6, 1996.  This evidence of record shows a disability 
picture which is more consistent with a 70 percent, as 
opposed to a 100 percent, disability rating.  The veteran's 
mood, mental functioning, and other evidence of record all 
indicate that his symptomatology is demonstrative of severe 
occupational and industrial impairment.  During the veteran's 
most recent VA examination in December 1997, he was concerned 
about being possessed by demons, was delusional, considered 
contacting "Dr. Kevorkian" about his health problems, and 
exhibited poor attention and concentration.  The examining 
psychiatrist noted long periods of depression and mania, in 
addition to obsessive-compulsive features, and concluded that 
the veteran's current pathology "interfered" with his 
ability to hold gainful employment.  Taken as a whole, the 
facts in the record correspond to a disability picture that 
is productive of severe social and industrial impairment.

Furthermore, it is significant that the veteran's GAF was 
reported as 40 following VA examination in December 1997.  
The GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders 46 (4th ed. 1994) (DSM-IV); Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  In accordance with DSM-IV, a GAF 
score of 40 represents some impairment in reality testing or 
communications (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  The same 
definitions of GAF scores were included in the DSM-III-R, 
which was recognized by VA under the criteria in effect prior 
to the November 7, 1996, regulatory changes.

The cited evidence of record, however, does not support a 100 
percent disability evaluation for schizophrenia, chronic, 
undifferentiated type, due to active psychotic manifestations 
of such extent, severity, depth, persistence or bizarreness 
as to produce total social and industrial inadaptability.  

Accordingly, under the rating criteria for schizophrenia, 
chronic, undifferentiated type, in effect through November 6, 
1996, the Board determines that an evaluation in excess of 70 
percent is not warranted.  

Under the revised criteria of 38 C.F.R. § 4.130, effective 
from November 7, 1996, a 70 percent disability evaluation is 
warranted for schizophrenia, chronic, undifferentiated type 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted for 
schizophrenia, chronic, undifferentiated type which is 
productive of total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
the names of close relatives, own occupation, or own name.

The evidence clearly shows that the veteran does not meet the 
criteria for a 100 percent disability evaluation for 
schizophrenia, chronic, undifferentiated type, effective 
November 7, 1996.  Karnas, supra.  The Board has considered 
the fact that there is some evidence of symptoms as required 
for a 100 percent disability evaluation, such as evidence of 
delusions and failure to maintain personal hygiene.  
Significantly, however, the veteran's schizophrenia, chronic, 
undifferentiated type symptoms do not reflect the criteria 
under the new regulations such as total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; or memory loss for the names of close relatives, own 
occupation, or own name.

When the evidence is viewed as a whole, the veteran's 
symptoms are more consistent with those contemplated by the 
rating criteria for a 70 percent disability rating.  Hence, 
under the new rating criteria for Diagnostic Code 9204 in 
effect since November 7, 1996, the Board finds that an 
increased evaluation for the veteran's schizophrenia, 
chronic, undifferentiated type, is not warranted.  

While the Board has considered the applicability of the 
doctrine of affording the veteran the benefit of any existing 
doubt with regard to the issue on appeal, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1998).

The Board also finds that, as there is no evidence that the 
disability at issue has necessitated frequent 
hospitalizations or produced marked industrial impairment, 
referral for consideration of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

B.  Earlier Effective Date

The evidence relevant to the veteran's earlier effective date 
claims is enumerated above.  He contends that earlier 
effective dates should be granted for the 70 percent 
evaluation for his schizophrenia, as well as for his total 
rating based upon individual unemployability due to service-
connected disabilities, on the basis of 38 U.S.C.A. § 5110, 
38 C.F.R. §§ 3.155, 3.156, 3.157, and Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).

The issue of entitlement to an earlier effective date for a 
70 percent disability evaluation for schizophrenia is, in the 
Board's judgment, inextricably intertwined with the issue of 
entitlement to an earlier effective date for a total 
disability evaluation.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).   That is, there is a very real potential 
that the conclusion reached in the increased rating issue 
would have a meaningful impact upon the total rating issue.  
Id.; Hoyer v. Derwinski, 1 Vet. App. 208, 210 (1991).  

Review of the evidence of record reveals that service 
connection is presently in effect for schizophrenia, chronic, 
undifferentiated type, rated as 70 percent disabling; and 
defective hearing, rated as noncompensable.  The veteran's 
combined service-connected disability evaluation is 70 
percent.

Pursuant to 38 C.F.R. § 4.132, Diagnostic Code 9204 
(schizophrenia, undifferentiated type), in effect through 
November 6, 1996, a 50 percent disability evaluation was 
warranted for considerable impairment of social and 
industrial adaptability, while a 70 percent disability 
evaluation was warranted for lesser symptomatology such as to 
produce severe impairment of social and industrial 
adaptability.

Under the revised criteria of 38 C.F.R. § 4.130, effective 
from November 7, 1996, a 50 percent evaluation is warranted 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent disability evaluation is warranted for schizophrenia, 
chronic, undifferentiated type which is manifested by 
occupational and social impairment, with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or the inability to establish 
and maintain effective relationships.  

Under governing law pertaining to the effective date of a 
claim for increase in disability, the date shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a), 38 C.F.R. § 3.400.  The effective date 
of an evaluation and award of compensation based on a claim 
reopened after final disallowance, or a claim for increase, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(o)(1), (r); VAOPGCPREC 12-98 
(1998).  However, in cases involving a claim for an increased 
evaluation, the effective date may be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, if the claim is received within one 
year from such date, otherwise, the effective date is the 
date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2) (emphasis added).  Further, a report 
of an examination or hospitalization will be accepted as an 
informal claim for benefits under existing law, if the report 
relates to a disability which may establish entitlement.  The 
date of outpatient or hospital examination or date of 
admission to a VA hospital will be accepted as the date of 
receipt of a claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.157(a), (b)(1) (emphasis added).  

VA will grant a total rating for compensation purposes based 
on unemployability where the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of service-connected disability.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).  In Servello, 3 Vet. 
App. at 198, the United States Court of Veterans Appeals 
(Court) addressed the issue of entitlement to an earlier 
effective date in a total rating claim, and pointed out that 
the applicable statutory and regulatory provisions, 
thoroughly construed, require that the Board look to all 
communications in the file that may be interpreted as 
applications or claims, formal or informal, for increased 
benefits.  Then, the Board must examine all other evidence of 
record to determine the "earliest date of which," within 
the year prior to the claim, the increase in disability was 
ascertainable.  38 U.S.C.A. § 5110(b)(2); see 38 C.F.R. 
§§ 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

In light of the foregoing, the initial question is the date 
when the veteran filed a reopened claim for an increased 
rating.  As noted previously, the RO denied an increased 
evaluation for the veteran's service-connected schizophrenia 
in an August 1995 rating decision.  The letter informing the 
veteran of that denial is dated August 25, 1995.  That 
decision is final and the Board may not go back prior to that 
date and consider evidence that had been considered by the 
RO.  On August 29, 1996, the veteran submitted a claim for an 
increased rating in excess of 50 percent for his service-
connected schizophrenia.  By a rating decision dated in March 
1997, which was issued in response to the veteran's reopened 
August 29, 1996 claim for an increased rating, the RO 
confirmed a 50 percent disability evaluation for the 
veteran's service-connected schizophrenia.

On April 4, 1997, the veteran submitted his "reopened" 
claims (as termed by the RO) of entitlement to an increased 
rating for his service-connected schizophrenia and for a 
total disability evaluation.  Actually, the document was an 
NOD to the March 1997 denial of an increased rating for 
schizophrenia.

Therefore, the date of the veteran's reopened increased 
rating claim is August 29, 1996.  Because the August 1995 
rating decision was the last final decision prior to August 
29, 1996, pursuant to 38 U.S.C.A. § 7105(c), the earliest 
possible effective date for the assignment of a 70 percent 
disability evaluation for schizophrenia and/or a total 
disability evaluation based upon unemployability due to 
service-connected disabilities is August 29, 1995.  In other 
words, the Board is required to determine whether any 
supporting evidence was submitted by the veteran which showed 
that an increase in his service-connected disability was 
first factually ascertainable, in the time period between 
August 29, 1995, and August 29, 1996.  Review of the evidence 
of record reveals that there was no supporting evidence 
submitted by the veteran during that time period.  

The question next becomes the date when the veteran first 
presented evidence of an increase in pathology which would 
warrant an increased rating and/or a total disability 
evaluation.  Treatment records dated from July 1995 to April 
1998 were received in May 1998 from the Cleveland, Ohio, 
VAMC.  These include a psychiatry clinical record dated in 
January 1996, when the veteran said he felt well and had no 
current problems.  March 1996 clinical notes revealed the 
veteran to exhibit pressured speech, suicidal thoughts (but 
no plans) and an angry mood.  In April 1996, the veteran 
reported that he was not sleeping well.  A December 1996 
hospitalization summary noted that the veteran's primary 
complaint upon admission was insomnia.  He was said to be 
"employable and competent."  On the day of discharge, he 
was without suicidal or homicidal ideation.  His mental 
status examination was said to be "on the baseline."  The 
veteran's speech and thought processes were termed "logical 
and coherent" and he was said to "understand the goals of 
therapy."  His GAF was 65, which represents "some mild 
symptoms" or "some difficulty is social, occupational, or 
school functioning . . . but generally functioning pretty 
well, has some meaningful interpersonal relationships."  The 
veteran's GAF was 53 following social work clinical 
evaluation in February 1997, which represents "moderate" 
symptomatology.  Following social work clinical evaluation in 
March 1997, the veteran stated that he was "doing good" and 
that his sleep and appetite were "good."  This evidence 
clearly does not satisfy the criteria required for a 70 
percent disability evaluation for schizophrenia, under either 
the regulations in effect through November 6, 1996, or those 
effective November 7, 1996.  There is not a factually 
ascertainable increase in the level of the veteran's 
schizophrenia.  Also, the evidence does not show that the 
veteran was unemployable due solely to service-connected 
disabilities.

The February 1997 VA mental disorders examination revealed 
the veteran to be alert, fairly neat in appearance, 
cooperative, talkative, and hyperactive, with pressured 
speech.  His mood was elated and his affect appropriate.  The 
veteran denied suicidal or homicidal ideations, delusions, or 
hallucinations.  He was oriented in three spheres, and his 
general fund of knowledge was fairly good.  The veteran could 
subtract serial 7's, and remembered some Presidents of the 
United States.  Intellectual functioning was termed average, 
and judgment and insight were said to be fair.  The examiner 
stated that the veteran was capable of managing his own 
benefit payments in his own best interest.  A current GAF of 
55 was assigned, which in accordance with DSM-IV represents 
"moderate" symptoms or "moderate difficulty in social, 
occupational, or school functioning."  This symptomatology 
clearly does not satisfy the criteria required for a 70 
percent disability evaluation for schizophrenia, under either 
the "old" or "new" regulations.  There is no evidence that 
an increase in the severity of the veteran's service-
connected schizophrenia was factually ascertainable as of 
February 1997.  Nor does it show that the veteran was 
unemployable due solely to service-connected disabilities.

VA mental disorders examination in December 1997 showed that 
the veteran's attention and concentration were termed poor, 
although he was well-oriented.  The examiner stated that the 
veteran was simply unable to work.  The only leisure time 
activity that he had which involved some attempt to socialize 
was going to a coffee shop, where he did not talk with 
anyone.  The current GAF was 40, which in accordance with 
DSM-IV represents "some impairment in reality testing or 
communication" or "major impairment in several areas, such 
as work or school, family relations, judgment, thinking or 
mood."  In the examiner's opinion, the veteran's current 
pathology interfered with his ability to hold gainful 
employment.  

In its January 1998 rating decision, the RO granted a 70 
percent disability evaluation for the veteran's service-
connected schizophrenia, granted entitlement to a total 
disability evaluation on the basis of individual 
unemployability due to service-connected disabilities, and 
assigned an effective date of April 4, 1997, for both the 70 
percent disability evaluation and the total rating.  In both 
instances, the RO assigned an effective date of April 4, 
1997, on the basis that the veteran's NOD received on that 
date constituted a "reopened" claim for an increased rating 
for schizophrenia and for a total disability evaluation.

After carefully considering the evidence of record, the Board 
must conclude that the veteran did not submit any evidence 
sufficient to warrant entitlement to either an increased 
evaluation of 70 percent for schizophrenia or to a total 
rating earlier than the date of April 4, 1997, selected by 
the RO.  It was not until the December 1997 VA examination 
that medical evidence showed a substantial worsening of the 
veteran's psychiatric status.  At that time, his current GAF 
was 40, and, in the examiner's opinion, the veteran's current 
pathology interfered with his ability to hold gainful 
employment.  In the Board's opinion, this evidence 
(particularly the GAF score) is the first evidence of record 
to indicate that the veteran suffered from "severe" 
impairment of social and industrial adaptability, so as to 
warrant a 70 percent disability evaluation for schizophrenia 
pursuant to the rating criteria in effect through November 6, 
1996.  It is also the opinion of the Board that the December 
1997 VA examination provides the first evidence that the 
veteran was unemployable due to service-connected 
disabilities.  It is true that the Social Security 
Administratiion had awarded benefits in 1994, but that award 
was known to the RO when it denied the veteran's claim for 
increase in August 1995.  As the Board noted earlier, that 
decision became final.

However, the veteran has previously been granted an effective 
date of April 4, 1997 (the date of his "reopened" claims 
for entitlement to an increased disability evaluation for 
schizophrenia, chronic, undifferentiated type, and for a 
total disability evaluation on the basis of individual 
unemployability due to service-connected disabilities, as 
determined by the RO).  In light of the Board's discussion, 
the evidence of record clearly does not warrant the 
assignment of an effective date earlier than April 4, 1997, 
for either a 70 percent disability evaluation for 
schizophrenia or for a total disability evaluation on the 
basis of individual unemployability due to service-connected 
disabilities.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. § 3.400.


ORDER

An increased disability evaluation in excess of 70 percent 
for schizophrenia, chronic, undifferentiated type, is denied.

An effective date earlier than April 4, 1997, for the 
assignment of a 70 percent disability evaluation for 
schizophrenia, chronic, undifferentiated type, is denied.

An effective date earlier than April 4, 1997, for the 
assignment of a total disability evaluation on the basis of 
individual unemployability due to service-connected 
disabilities, is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 19 -


